Through the founding
of the United Nations almost 60 years ago, humankind
raised its mutual cooperation to an entirely new level.
31

Prior to that, humankind painfully came to realize,
through a catastrophe of unimaginable dimensions, the
inseparable link between its fate and the urgent need
for international cooperation.
Today the fate of humankind is even more
crucially linked than ever before. The boundaries
between the problems of “others” and “our” problems
are being increasingly erased. This applies to a wide
range of areas: from security and social welfare to the
economy and the environment. For this reason, world
problems demand solidarity and the additional
commitment of the international community to help
those in need and to ensure that everyone will share in
the fruits of technological progress. In this spirit,
Slovenia supports the report of the World Commission
on the Social Dimension of Globalization and its
emphasis on the urgent need to ensure the conditions
for a just and fair globalization.
The Millennium Goals represent a major
commitment to resolving problems of the modern
world. But the developmental goals for bridging the
gap between rich and poor are not being realized to a
satisfactory extent. Existing international mechanisms
and institutions are not ensuring that the trends of
increasing global imbalance can be turned around for
the better. We need change that will break through the
inertia of established systems of operation. And for this
we need new approaches: introducing innovative
sources of financing world development can be one
such approach. It is time for us to realize the urgent
need for change in world relations, and to summon the
necessary will to put these changes into effect and
thereby raise international cooperation to a new level.
The past year was again marked by international
terrorism, which claimed countless innocent lives. We
witnessed with pain the tragedies in Beslan, Moscow,
Madrid, Istanbul, Riyadh, Haifa and elsewhere.
International terrorism is erasing the boundary between
peace and war. The common fight against international
terrorism and its origins must remain one of the
priority tasks of individual Members and of the entire
United Nations. This also applies to preventing the
spread of weapons of mass destruction. The unanimous
Security Council resolution is a welcome step towards
effective cooperation in this area.
When we combat the universal evil of terrorism,
we should not do this at the expense of the existing
legal standards of human rights and international
humanitarian law. Any lowering of these standards will
be repaid to us in a reduction of the legitimacy of
international action — and consequently in a creation
of fertile ground for further attacks on human security.
We should also draw attention to the
responsibility of countries, in accordance with the
principles of good governance, to ensure for their
citizens the necessary conditions for a secure and
decent life.
In that context, we must express our concern at
the humanitarian situation in Darfur, and we welcome
the efforts of the United Nations and the international
community to seek a way out of the crisis.
The increasingly direct contacts among cultures
and civilizations bring new challenges and new
opportunities. Let us exploit them for mutual
enrichment and the formulation of a common
consciousness of humankind. We will be able to do that
only with the presumption of radical equality and the
tolerant acceptance of plurality in human values. The
boundaries of the plurality of those values are
delineated by fundamental human rights and freedoms.
The United Nations plays a central part in asserting
them internationally.
Slovenia welcomes the start of work by the new
High Commissioner for Human Rights, Louise Arbour,
and assures her of our full willingness to cooperate. At
the same time, we express our continued support of the
International Criminal Court, which represents an
important instrument for the exercise of the rule of law
and human rights.
Only a multilateral response to modern
challenges can be effective. Of all existing
organizations, the United Nations is without doubt the
most important and most appropriate for seeking such
responses. However, it is in need of institutional
reform, so that its structure — the structure of 60 years
ago — can now better reflect the realities of today’s
world. Solutions to the burning issues facing
humankind must be sought within the United Nations
system, otherwise solutions will be imposed outside it.
Frequently, that will undoubtedly be to the detriment of
human development.
Slovenia supports the efforts to revitalize the
General Assembly and acknowledges the achievements
of Julian Hunte, President of the General Assembly at
its fifty-eighth session, in that area. We eagerly await
32

the report of the High-Level Panel on Threats,
Challenges and Change at the end of the year, and we
express our willingness to cooperate fully. We hope
that, on the sixtieth anniversary of the United Nations,
we will see such changes, which will ensure for this
global Organization a central place and the greatest
possible effectiveness in performing its mission.
Increasingly, threats to international peace and
security are taking on new forms, which for a long time
now have not been limited to the danger of aggression
by one country against another. They cover a whole
range of internal tensions and conflicts within
countries, on the one hand, and transboundary threats
such as international terrorism, environmental
pollution and the asymmetrical effects of globalization,
on the other. In modern threats to international peace
and security, States are not the only players. For that
reason alone, States cannot on their own provide a
satisfactory response to them.
Intergovernmental cooperation needs to be
supplemented through the inclusion of various non-
governmental organizations and global civil society.
I would like also to highlight the responsibility
and potential of transnational corporations to
contribute to protecting the environment and to
eliminating the tensions caused by global competitive
models. Non-governmental organizations can
contribute to solutions through innovative approaches
and by going beyond the limitations of established
bureaucratic frameworks. They can help to create a
critical mass of awareness regarding the urgent need
for change and the elimination of global imbalances.
By incorporating the contribution of various segments
of global society into the work of the United Nations,
we will make it more sensitive to the actual problems
of people in various parts of the world.
In that context, we welcome the report of the
Panel of Eminent Persons on United Nations-Civil
Society Relations, since it sets out a range of useful
proposals regarding the contribution of non-
governmental actors.
The complexity of modern threats to world peace
and security also require a strengthening of the
cooperation between various regional organizations
and the United Nations. In this respect, we welcome
the open debate in the Security Council on this subject.
Such cooperation is especially welcome in cases where
regional intervention can be more rapid and effective
in conflict prevention and in post-conflict peace-
building.
Next year Slovenia will assume the presidency of
the Organization for Security and Cooperation in
Europe, and in that capacity as well we will strive for a
further intensification of the good cooperation between
the two organizations.
In that spirit, the European Union is assuming
increasing responsibility for stabilization and progress
in the countries of south-eastern Europe. In the past
year we have witnessed major progress on the part of
the countries in the region. However, in some areas we
also saw a resurgence of the dangers created by still-
unresolved inter-ethnic issues and a lack of socio-
economic prospects.
The goal of attaining democratic standards,
including in the areas of human rights and the
protection of minorities, must remain at the centre of
our efforts. At the same time, however, we have to note
that certain unresolved status questions hamper the
political and economic consolidation of the region. We
will thus have to devote greater attention to resolving
those questions.
Globalization is erasing geographical boundaries
and reducing the physical distances between people. At
the same time, however, it is increasing the differences
between rich and poor — between those who are
sharing in the positive effects of globalization and
those who are being pushed even further to the
margins. Frequently we forget that not even those who
derive the greatest benefit from globalization can
protect themselves from its negative effects. Not even
the richest and most technically advanced of us can
isolate ourselves from international terrorism or from
the effects of climate change and extreme poverty.
For that reason, our common commitment and
responsibility must be to ensure that all people benefit
from the positive effects of globalization, and that,
through our joint efforts, we ensure the protection of
the environment. We can achieve this only through the
broadest possible partnership and solidarity. There are
more than enough signals that it is now high time for
coordinated international action.